 Case 1:19-cv-00433-C Document 32-3 Filed 04/17/20 Page 1 of 2                PageID #: 236



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 DEE BLACKWELL                             )
                                           )
         Plaintiff,                        )
                                           )
 vs.                                       )        Case No.: 1:19-cv-00433
                                           )
 GULF COAST EXPRESS                        )
 CARRIERS, INC.                            )
                                           )
         Defendant.                        )

                              STIPULATED FINAL JUDGMENT

         In accordance with the separate Orders entered on ________ and _________ in the

above-styled case, approving the Parties’ settlement under the Fair Labor Standards Act and

determining reasonable attorney’s fees and costs, it is ORDERED, ADJUDGED and

DECREED that JUDGMENT be, and the same hereby is, entered in favor of Plaintiff, Dee

Blackwell, and against Defendant, Gulf Coast Express Carriers, Inc., in the total amount of

$4,000.00, of which half ($2,000.00) represents back pay and half ($2,000.00) represents equal

amount in liquidated damages for her FLSA claims. Defendant agrees solely for the purpose of

settlement that Ms. Blackwell is entitled to recover reasonable attorney’s fees and costs. The

Court hereby order Defendant to pay $_____________ in reasonable attorney’s fees and costs.

This settlement is a compromise of disputed claims and is not to be deemed as an admission of

fault or liability by Defendant.

         Defendant is ORDERED to issue checks to Plaintiff and Plaintiff’s Counsel in

accordance with the terms set forth in the Settlement Agreement and above within 14 days of the

date of entry of this judgment. In light of the foregoing, it is ORDERED that this action be




{N3999276.3}
 Case 1:19-cv-00433-C Document 32-3 Filed 04/17/20 Page 2 of 2                    PageID #: 237



dismissed from the active docket of the Court, with prejudice, provided that any party may

reinstate this action within 30 days after the entry of this Stipulated Judgment if the terms of the

settlement are not consummated in the interim.

         Provided no party reinstates this action, stipulated judgment, as prescribed by Rule 58 of

the Federal Rules of Civil Procedure, shall be deemed as entered on ______ __, 2020.



         DONE AND ORDERED this _____ day of ________, 2020.



                                                     ____________________________________
                                                     UNITED STATES MAGISTRATE JUDGE




{N3999276.3}
